Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
2.	Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art of records De et al. (WO 2009/036792) and China (CN 103152770) does not disclose or render obvious the claims limitations including “generating a packet based on address information of forwarding nodes on a packet forwarding path, wherein the packet comprises a first indication field, the first indication field indicates a compressed first element and a compressed second element, the address information of the forwarding nodes on the packet forwarding path is an address information set, a first element comprises address information of a first forwarding node on the packet forwarding path, and a second element comprises address information of a second forwarding node on the packet forwarding path, the first forwarding node and the second forwarding node are different forwarding nodes, a first address compression manner is used to compress the first element to form the compressed first element, a second address compression manner is used to compress the second element to form the compressed second element, the first address compression manner is a different compression manner than the second address compression manner, the address information set comprises at least two first subsets, the first element and the second element correspond to different first subsets of the at least two first subsets, each first subset of the at least two first subsets comprises at least two elements of the respective first subset that share a common prefix, the common prefixes of the elements of different first subsets of the at least two first subsets are different”. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  

Conclusion
3.         Any inquiry concerning this communication or earlier communications from the examiner
should be directed to SAMINA F CHOUDHRY whose telephone number is (571)270-7102. The
examiner can normally be reached on Monday - Friday 8:00 AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged
to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization
where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR system,
see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system,
contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative or access to the automated information
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462